DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 24-27 and 30, the claims recite the limitation “wherein the table top connects with the movable base by moving in a first direction to a position to be connected and disconnects from the movable base by moving in a second direction from the position to be connected”. The scope of this limitation reads on first and second directions other than upwards and downwards, however the specification appears to only provide support for upward and downward directions. Figures 12-14 show the connection and disconnection happening with upward and downward motion and paragraphs 79-81 describe the motions happening in the upward and downward directions (Figures 12-14; showing this) (Para 79; “Moving the table top 131 upward will fit the hook 69 in the groove 139.”) (Para 81; “As shown in FIG. 14, when the movable screen apparatus 15 is to be disconnected from the table top 131, the table top 131 is slid to the outside of the bore 53 so as to locate the end face 610 of the movable carriage 61 at the couch side end PE1. The table top 131 is then moved down”). Therefore, claims 24-27 and 30 because the claims read on directions other than those recited in the specification and therefore lacks support for this other directions. Accordingly, these claims are rejected under 112a.

Allowable Subject Matter
Claim 1-4, 6-18, 21-23, 28-29, and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonable suggest the limitations of the independent claims. Particularly, the prior art does not teach the movable base, table top, screen, reflecting, connecting portion, and support body as described in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793